          Case 2:20-cv-00035-DLR Document 24 Filed 03/13/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Harvest Health & Recreation Incorporated, et       No. CV-20-00035-PHX-DLR
      al.,
10                                                       ORDER
                      Plaintiffs,
11
      v.
12
      Falcon International Corporation, et al.,
13
                      Defendants.
14
15
16            After review of the docket, the Court notes that Plaintiff has not served Defendants
17   Cannoisseur Capital, LLC, BAM668, LLC, Rhino Group, LLC, Grey Ghost Services,
18   LLC, Betterworld Ventures, LLC, Swoish Family Trust, Albert Kim, John Nasori, Noah
19   Novello, David Mitchell, Brian Brown and Danielle Brown, only.
20            Accordingly,
21            IT IS ORDERED that Plaintiff serve Defendants Cannoisseur Capital, LLC,
22   BAM668, LLC, Rhino Group, LLC, Grey Ghost Services, LLC, Betterworld Ventures,
23   LLC, Swoish Family Trust, Albert Kim, John Nasori, Noah Novello, David Mitchell, Brian
24   Brown and Danielle Brown, only, with the summons and complaint and file with the Clerk
25   of the Court proof thereof pursuant to Rule 4(l), or otherwise show good cause for the
26   failure to timely serve.
27   //
28   //
       Case 2:20-cv-00035-DLR Document 24 Filed 03/13/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that if Plaintiff fails to comply with this Order, the
 2   Clerk of Court shall dismiss these Defendants, only, after April 7, 2020, for Plaintiff's lack
 3   of service pursuant to Rule 4(m).
 4          Dated this 13th day of March, 2020.
 5
 6
 7                                                  Douglas L. Rayes
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
